TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00259-CR


The State of Texas, Appellant

v.

John Francis Curran III, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CR-05-713701, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		By complaint filed in the City of Austin municipal court, the State charged
John Francis Curran III with violating a city ordinance that bans solicitation between pedestrians
and occupants of motor vehicles.  Curran filed a motion to quash the complaint on grounds that,
among others, the ordinance violated the First Amendment to the U.S. Constitution; Article 1,
Section 8 of the Texas Constitution; and the Equal Protection and Due Process Clauses of the
Fourteen Amendment.  The municipal court granted the motion to quash and dismissed the cause,
holding that "the ordinance at issue is overly broad and not narrowly tailored and is therefore
unconstitutional."  The State appealed the judgment to the county court-at-law, which issued
an opinion and judgment affirming the municipal court's judgment.  The State appealed the
county court-at-law's judgment to this Court.
		After this Court set the appeal for oral argument, Curran filed an unopposed motion
for "leave to withdraw appellee's motion to quash filed below and to dismiss this appeal."  Curran
represents that "the parties have reached an agreement in order to resolve the dispute now on
appeal."  He "requests leave to authorize him to withdraw his motion to quash filed in the municipal
court which ultimately led to this appeal and then requests this Court dismiss this appeal as moot."
		We grant Curran's motion for "leave to withdraw appellee's motion to quash filed
below" and abate this appeal to permit proceedings below to effectuate the parties' agreement.  The
parties shall advise the Court when the motion to quash is withdrawn.  If the motion to quash is not
withdrawn by February 9, 2009, the parties shall file a status report with this Court.  We overrule
Curran's motion to dismiss at this time.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Abated
Filed:   December 9, 2008
Do Not Publish